Appeal by the defendant from two judgments of the County Court, Orange County (Paño Z. Patsalos, J.), both rendered August 22, 1991, convicting him of burglary in the second degree under Superior Court Information No. 91-00344 and burglary in the second degree under Superior Court Information No. 91-00345, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.